Citation Nr: 1104519	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-36 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability other than vascular dementia, to include PTSD and 
stress and anxiety.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a pulmonary disability, 
to include as due to asbestos exposure and as secondary to 
service-connected malaria.

4.  Entitlement to service connection for residuals of 
tonsillectomy.

5.  Entitlement to service connection for vascular dementia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from  September 1942 to 
September 1944.

These matters come before the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In that decision, the RO, among other things, denied entitlement 
to service connection for PTSD, stress and anxiety, right eye 
disability, a pulmonary disability, residuals of tonsillectomy, 
and hypertension and heart condition.  The Veteran disagreed with 
each of these determinations and the RO issued a June 2004 
statement of the case (SOC) continuing the denial of each claim.  
At the same time, the RO issued a June 2004 rating decision that 
granted a separately raised claim for entitlement to service 
connection for hearing loss, denied a separately raised claim for 
entitlement to service connection for right hand fungal 
infection, and, as did the SOC, continued the denial of the 
service connection claims that had been denied in the October 
2003 rating decision.

In an August 2004 statement in support of claim (VA Form 21-
4138), the Veteran disagreed with the denial of service 
connection for right hand fungal infection, and reiterated his 
disagreement with the denials of service connection for PTSD, 
anxiety, right eye disability, pulmonary disability, and 
tonsillectomy residuals.  The RO accepted this statement in 
support as a substantive appeal in lieu of a VA Form 9.  As the 
Veteran did not refer to the denial of service connection for 
hypertension and heart condition in his substantive appeal, an 
appeal was not perfected as to those issues, and the RO properly 
did not certify them for Board review.  38 C.F.R. § 20.202 
(allowing appellants to specifically identify issues appealed in 
the substantive appeal).

The RO issued a May 2005 SOC continuing the denial of 
service connection for right hand fungal infection and the 
Veteran filed a substantive appeal via a VA Form 9 as to 
this issue.  However, this issue has not yet been 
certified to the Board, and addressing it at this point 
would thus be premature.  The Board will therefore not do 
so.  See 38 C.F.R. § 19.35 (certification used for 
administrative purposes and does not confer or deprive 
Board of jurisdiction over an issue).

In a June 2005 statement, the Veteran asked about the status of 
his claim for service connection for hearing loss.  As noted, the 
RO granted service connection for hearing loss in a June 2004 
rating decision.  The RO assigned a 20 percent rating for this 
disability, effective November 19, 2003.

The claims for entitlement to service connection for a pulmonary 
disability and for entitlement to service connection for vascular 
dementia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current acquired psychiatric 
disability, to include PTSD, other than vascular dementia.

2.  A right eye disability did not manifest in service or for 
many years thereafter, and neither a right eye cataract nor any 
eye disability is related to service.

3.  There are no identified residuals of a tonsillectomy.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than vascular 
dementia, to include PTSD, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2010).

2.  A right eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

3.  Residuals of tonsillectomy were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) redefined VA's duty to assist the Veteran in the 
development of a claim. VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a September 2002 pr-rating letter, the RO notified the Veteran 
of the evidence needed to substantiate the claims for service 
connection for PTSD, stress and anxiety, right eye disability, 
and tonsillectomy residuals.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The Veteran has substantiated his status as a veteran.  The 
Veteran was not notified of all other elements of the Dingess 
notice.  However, as each of the claims being decided herein is 
being denied, no new disability rating or effective date is being 
assigned.  Consequently, any question of non-compliance or 
prejudice with regard to the Dingess notice requirements regard 
is moot.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records 
(STRs), service personnel records, and all of the identified 
post-service private and VA treatment records, other than those 
as to which it was indicated that the records were not available.  
In addition, Dr. Weston submitted a handwritten summary of his 
cataract surgery findings and the Chico Vision Center indicated 
that it did not have the requested records.

The Veteran was provided with a VA examination as to the nature 
and etiology of any psychiatric disability.  For the reasons 
below, this examination was adequate.  The Veteran was not 
provided with a VA examination as to the etiology of any eye 
disability or any tonsillectomy residuals.  For the reasons 
below, no such examination was required because there was no 
indication that any of the claimed disabilities may be associated 
with service.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for entitlement to service connection 
for a psychiatric disability, a right eye disability, and 
tonsillectomy residuals, are thus ready to be considered on the 
merits.

Analysis

As an initial matter, the Board has considered the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002).  While the Veteran 
claimed that he engaged in combat and the STRs contain notations 
indicating that he wanted to feel better before going back to 
combat area, there is no indication in the service records that 
the Veteran engaged in "combat with the enemy."  In fact, an 
August 1944 report of medical survey indicates that the Veteran 
indicated that he became very tremulous and frightened during an 
occasional bombing, but he saw no combat.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, are presumed 
to have been incurred in service if they manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With regard to the procedural posture of the claims, the Veteran 
filed his initial formal claim for service connection shortly 
after service, in September 1944.  In the section entitled, 
"Nature of Disease or Injury on account of which claim is 
made," the Veteran listed, "Defect in right eye," which caused 
blurred vision, and "nervousness."  The claim for service 
connection for nervousness was denied in September 1944 and July 
1946 because, as explained in more detail below, the Veteran was 
diagnosed in and after service with a personality disorder, which 
is not a disease or injury under VA law and regulations.  See 38 
CFR 3.303(c).  As PTSD is a disability that was only recognized 
as such by VA on April 11, 1980, see 45 Fed. Reg. 26, 326 (1980), 
the change to the regulations was a "liberalizing VA issue," 
VAOPGCPREC 26-97 (July 16, 1997), and stress and anxiety is a 
different claimed disability than nervousness, the current claim 
for service connection for a psychiatric disability, to include 
PTSD and stress and anxiety, must be considered on a de novo 
basis without the restrictions imposed on claims previously 
considered and denied to which finality attaches.  See Boggs v. 
Peake, 520 F.3d 1330 (2008) (claims based upon distinctly and 
properly diagnosed diseases or injuries cannot be considered the 
same claim).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

As to the claim for service connection for a right eye 
disability, the Veteran characterized his current, July 2002 
claim as for service connection for "right eye condition."  
This is similar to the disability described in the initial, 
September 1944 claim.  However, the RO did not decide the claim 
for service connection for right eye defect in its September 1944 
or July 1946 rating decisions or in any subsequent rating 
decision until it denied the claim in the October 2003 rating 
decision on appeal herein.  Moreover, the RO did not refer to the 
right eye in any of rating decisions prior to the October 2003 
decision and thus did not implicitly deny this claim.  See Adams 
v. Shinseki, 568 F.3d 956, 961-964 (Fed. Cir. 2009) (in certain 
circumstances, a claim for benefits will be deemed to have been 
denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision).  Thus, the initial 
claim remained pending and that is the claim currently before the 
Board.  See Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  
See also 38 C.F.R. § 3.160 (2010) (defining "pending claim" as 
"[a]n application, formal or informal, which has not been 
finally adjudicated").

With regard to the claim for entitlement to service connection 
for a psychiatric disability, there are particular requirements 
for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate 
from those discussed above for establishing service connection 
generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 
2010). Establishing service connection for PTSD requires (1) a 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and the 
specific claimed in- service stressor. 38 C.F.R. § 3.304(f) (2009 
& 75 Fed. Reg. 39843 (July 13, 2010)). The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM- IV). Id.; see also 38 
C.F.R. § 4.125(a) (2010).

However, with regard to PTSD as well as any other disability for 
which service connection is claimed, a necessary element for 
establishing such a claim is the existence of a current 
disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that section 1110 of the statute requires the existence 
of a present disability for VA compensation purposes); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The presence of a disability at the 
time of filing of a claim or during its pendency warrants a 
finding that the current disability requirement has been met, 
even if the disability resolves prior to the Board's adjudication 
of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007). 

As noted, the Veteran was afforded an April 2003 VA psychiatric 
examination.  Although the claims file was not available, the VA 
examiner, a psychologist, recounted the history provided by the 
Veteran.  This included an in-service history of multiple claimed 
stressors, including a Japanese plane crashing into his ship as 
he was going ashore and multiple Japanese plane attacks on the 
ship on which he was serving, one of which killed one of his 
friends.  The examiner also reviewed the Veteran's pre-service 
and post service family, educational, and employment history.  He 
noted that the Veteran had strokes in 2000 and 2001 affecting his 
memory and causing some expressive aphasia.  The examiner 
conducted a mental status examination, and noted with regard to 
PTSD events and their effect on current functioning that the 
Veteran stated that he used to have dreams and some nightmares 
about World War II but it had been many years and he did not 
think of it often, although he did frequently think of  a friend 
who was killed in one of the attacks on the ship.  The Veteran 
also indicated that the Iraq war did not cause flashbacks or 
reminders of World War II.  The examiner reviewed and recorded 
the Veteran's responses in the following categories: (1) exposure 
to traumatic events (Yes.  Constant bombings of the ships and the 
Veteran's location); (2) traumatic events persistently 
reexperienced (Not for many years.  He stated, "I put that 
behind me"); (3) avoidance of trauma (N/A); and (4) symptoms of 
abnormal arousal (None).  The examiner noted that these 
experiences seemed to have very little effect on the Veteran's 
work and his social life.  The examiner indicated in the 
multiaxial diagnosis section an Axis I (clinical disorders and 
conditions that need clinical attention) diagnosis of vascular 
dementia, uncomplicated (mild), no diagnosis for Axis II 
(personality disorders and mental retardation), and some 
financial strain and exposure to war for Axis IV (psychosocial 
and environmental problems).

The Board finds that the diagnosis of the April 2003 VA examiner 
is entitled to significant probative weight.  While the examiner 
did not review the claims file, such review is not required in 
order to find an examination or opinion adequate.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, 
however, has not required VA medical examiners to perform a 
complete review of the entire claims file or state that they have 
done so in every instance") (citing Snuffer v. Gober, 10 
Vet.App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (noting 
that there is no general requirement that the claims file be 
reviewed prior to every VA examination, and listing circumstances 
in which the claims file should be reviewed prior to VA 
examination).  As indicated above, the examiner considered the 
prior medical history as reported by the Veteran, described his 
psychiatric symptoms in sufficient detail to enable the Board to 
make a fully informed evaluation, and supported his conclusion 
with an analysis that the Board could consider and weigh against 
any contrary opinions, i.e., he referred to his findings when 
determining that the only psychiatric diagnosis was of vascular 
dementia.  The examination report was therefore adequate and the 
examiner's decision to diagnose only vascular dementia is 
entitled to significant probative weight.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

There is no other competent evidence in the claims file of a 
diagnosis of a current psychiatric disability other than vascular 
dementia.  The STRs do reflect that the Veteran was seen for 
psychiatric symptoms.  A December 1943 psychiatric consultation 
indicates that the Veteran complained of constant headache and 
blackout spells, attributing his trouble to nerves.  The 
consultation note indicated that the Veteran had an anxiety 
state, and diagnosed him with operation fatigue, having 
previously been diagnosed with papillitis.  As indicated in an 
August 1944 report of medical survey, the diagnosis was changed 
to psychoneurosis, mixed type, and then to constitutional 
psychopathic state, inadequate personality.  The report of 
medical survey noted that the general physical, neurological, and 
special examinations were essentially negative, and the Veteran 
was discharged as unfit for service based on the diagnosis of 
constitutional psychopathic state, inadequate personality.  
Similarly, on the January 1945 VA examination, the Veteran was 
diagnosed with psychopathic personality, emotional instability.  
More recently, a December 2003 VA treatment record indicated that 
a depression screening examination was negative, and an April 
2004 VA treatment note indicated that the Veteran denied mental 
illness, depression, anger management issues, recent losses or 
coping difficulties.

The competent medical evidence as to whether the Veteran has a 
current psychiatric disability thus contains a diagnosis of only 
vascular dementia.  Vascular dementia is defined as "dementia 
with a stepwise deteriorating course (a series of small strokes) 
and a patchy distribution of neurologic deficits (affecting some 
functions and not others) caused by cerebrovascular disease."  
Dorland's Illustrated Medical Dictionary, at 487 (30th ed. 2003).  
Given the diagnosis of only vascular dementia, and the nature of 
this disorder as discussed below, the Board has recharacterized 
the issues to reflect that entitlement to service connection for 
vascular dementia is a separate issue, which is being remanded.  
See Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009) (VA is 
free to dismember a claim and adjudicate it in separate pieces).  
The psychologist's decision to diagnose vascular dementia and no 
other psychiatric disability, to include PTSD and stress and 
anxiety, weighs against the now recharacterized claim for service 
connection for an acquired psychiatric disability to include PTSD 
and stress and anxiety.

The only other evidence on this issue consists of the lay 
statements of the Veteran.  In his November 2003 notice of 
disagreement, August 2004 substantive appeal, and June 2005 
statement in support of claim, as well as his annotations to 
various STRs, the Veteran cited his in service psychiatric 
symptoms as indicating that his operational fatigue and other 
symptoms and diagnoses reflect that he had PTSD in service.  To 
the extent that the Veteran is attempting to interpret the 
medical evidence and diagnose a psychiatric disability, lay 
witnesses are sometimes competent to testify as to medical 
matters including diagnosis.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 
"a valid medical opinion" was required to establish nexus, and 
that a layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)); Jandreau, 492 F.3d at 
1377, n. 4 ("sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of 
cancer").  However, with regard to psychiatric disabilities such 
as those for which the Veteran is claiming service connection 
here, "It is generally the province of medical professionals to 
diagnose or label a mental condition, not the claimant."  
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Consequently, the 
specific opinion of the April 2003 VA examiner based on 
examination consistent with DSM-IV that the Veteran does not have 
a psychiatric disability other than vascular dementia is of 
greater probative weight than the Veteran's general lay 
statements in this regard.

The Veteran also argued in his NOD that the April 2003 VA 
examination was inadequate and requested a new psychiatric 
examination.  Specifically, he argued that the examiner minimized 
the significance of his statements about his war experiences and 
the killing of his friend, and the Veteran disagreed with the VA 
examiner's diagnosis of vascular dementia.  However, the VA 
examiner specifically referred to the Veteran's statements about 
his war experiences and implicitly accepted them as credible, but 
found that the mental status examination reflected that his 
current symptoms did not warrant a diagnosis of a psychiatric 
disability. Thus, the VA examiner took account of the Veteran's 
statements as to his war experiences, and explained his 
conclusion in light of the mental status examination.  Moreover, 
the Veteran's only support for his argument is his own lay 
opinion, and these general lay assertions are not, in and of 
themselves, a basis for the Board to second guess the specific 
conclusions of a VA psychologist with regard to whether the 
Veteran has a current psychiatric disability.   Cf. Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (noting that "the Board 
is entitled to assume the competence of a VA examiner"). 

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability other than vascular dementia, to include PTSD and 
stress and anxiety.  The benefit-of-the-doubt doctrine is 
therefore not for application, and this claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 
573 F.3d 1282, 1287 (Fed. Cir. 2009).



Right Eye Disability

In his August 2004 substantive appeal, the Veteran expressed his 
belief that there is a link between his in-service papillitis and 
papilledema and his current right eye cataract.

A December 3, 1943 VA treatment note indicated that the Veteran 
complained of headaches and blurring of vision, and a preliminary 
diagnosis of papillitis was made.   An eye examination showed 
20/20 vision in each eye and contains a diagnosis of bilateral 
papilledema.  Papilledema is defined as "edema of the optic disk 
(papilla), most commonly due to increased intracranial pressure, 
malignant hypertension, or thrombosis of the central retinal 
vein." "Edema" is defined as "the presence of abnormally large 
amounts of fluid in the intercellular tissue spaces of the body, 
usually referring to demonstrable amounts in the subcutaneous 
tissues." Id. at 589.   Papillitis is defined as "inflammation 
of a papilla" or "a form of optic neuritis involving the optic 
papilla."  Id. at 1359.  Significantly, however, a December 17, 
1942 treatment note indicated that a general physical examination 
was negative, vision was 20/20 bilaterally, extraocular motions 
were normal, papillary reactions were normal, and that central 
and peripheral fields were normal.  A December 21, 1943 treatment 
note indicated that the Veteran complained of constant headache 
and blackout spells but opthalmologic study revealed no pathology 
of the eye.  A December 22, 1943 note indicated that the 
diagnosis was changed from papillitis to operational fatigue.  As 
noted, the August 1944 report of medical survey noted that the 
general physical, neurological, and special examinations were 
essentially negative.  

On January 1945 and December 1946 VA examinations, external 
structures of the eyes were normal and vision was 20/20 
bilaterally.  Post service private and VA treatment note a left 
eye cataract extraction in 1989, right eye cataract in 2002, 
right conjunctival and subconjunctival hemorrhage, and 
pseudophakia (i.e., an artificial lens inserted during cataract 
surgery).  Dr. Weston indicated in his September 2002 handwritten 
note that the Veteran's vision was limited by corneal dystrophy 
which may be progressive.  None of these treatment records 
contain any opinion as to whether these current right eye 
disorders are, or may be associated with, service.

As noted, in his lay statements, the Veteran has asserted that 
his right eye cataract is related to his in-service papilledema 
and papillitis diagnoses.  Significantly, however, he did not 
specifically testify to continuity of right eye symptomatology, 
and the evidence, in particular the normal eye examinations in 
service and the consequent change in diagnosis from papillitis to 
operational fatigue, along with the normal findings on January 
1946 and December 1946 VA examinations shortly after service, 
reflect a lack of continuity of right eye symptomatology.  See 
Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (veterans are 
competent to testify as to their observations, but this testimony 
must be weighed against the other evidence of record).  Thus, 
service connection is not warranted on the basis of continuity of 
symptomatology.

The only remaining evidence is the Veteran's statements 
indicating his belief in a link between his in-service right eye 
papillitis and papilledema and his current right eye cataract.  
As to whether this assertion warrants a VA examination as to the 
etiology of current right eye cataracts or other right eye 
disabilities, under the VCAA, VA must provide an examination when 
there is (A) competent evidence of a current disability that (B) 
may be associated with service, but (C) there is insufficient 
medical evidence to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Recently, the Federal Circuit has addressed the 
appropriate standard to be applied in determining whether an 
examination is warranted under this statute.  In Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. 
Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit 
held that while there must be "medically competent" evidence of 
a current disability, "medically competent" evidence is not 
required to indicate that the current disability may be 
associated with service.  Colantonio, 606 F.3d at 1382; Waters, 
601 F.3d at 1277.  On the other hand, a conclusory generalized 
lay statement suggesting a nexus between a current disability and 
service would not suffice to meet the standard of subsection (B), 
as this would, contrary to the intent of Congress, result in 
medical examinations being "routinely and virtually 
automatically" provided to all veterans claiming service 
connection.  Waters, 601 F.3d at 1278-1279.  As the above 
discussion reflects that the only evidence indicating that a 
current right eye disability may be associated with service is 
the Veteran's conclusory generalized lay statement suggesting a 
nexus between his in-service right eye papillitis and papilledema 
and his current right eye cataract, there is insufficient 
evidence to warrant a VA examination.

As to the question of whether service connection is warranted, 
while veterans are competent to testify to some medical matters, 
the issue of a relationship between a current right eye 
disability and in-service diagnoses of eye conditions that were 
later changed is an internal etiological question that the Court 
has indicated is not the type of medical question as to which a 
layperson may competently opine.  
Compare Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 
(lay testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
with Clemons, 23 Vet. App. at 6 ("It is generally the province 
of medical professionals to diagnose or label a mental condition, 
not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis); 
Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer").  Thus, the Veteran's lay statements on this 
question are not competent and therefore of not probative value.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for a right eye 
disability.  The benefit-of-the-doubt doctrine is therefore not 
for application, and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

Tonsillectomy Residuals

The Veteran claims entitlement to service connection for 
residuals of an in-service tonsillectomy.  In its October 2003 
rating decision and June 2004 SOC, the RO denied the claim 
because there was no evidence that the Veteran underwent a 
tonsillectomy while in service and no evidence of current 
residuals of a tonsillectomy.  As noted by the Veteran in his 
August 2004 substantive appeal, a May 25, 1944 STR medical 
history note indicates, "Tonsils removed this date."  

Even though the evidence reflects that the Veteran underwent an 
in-service tonsillectomy, his claim must be denied because there 
is no evidence of any specific residuals of this tonsillectomy.  
The STRs do not contain any follow up notations indicating 
complications or residuals of the tonsillectomy.  As noted, the 
August 1944 report of medical survey noted that the general 
physical, neurological, and special examinations were essentially 
negative.  On the January 1945 VA examination, the nose, throat 
and sinuses were normal.  With regard to the nose, throat, and 
sinuses, the December 1946 VA examination report indicated only 
that the pharynx was infected.  Post service private and VA 
treatment notes contain diagnoses of bronchitis and sinusitis.

As noted above, a VA examination is warranted where there is 
evidence, beyond a conclusory generalized lay statement, 
indicating that a current disability may be associated with 
service.  Neither the December 1946 VA examination report 
diagnosing infected pharynx nor the post service treatment 
records diagnosing bronchitis and sinusitis indicate that any 
current disability is or may be residual to a tonsillectomy.  
Moreover, the Veteran has not identified a particular disability 
that is residual to his tonsillectomy and has not offered 
specific testimony of continuity of tonsillectomy-related 
symptomatology.  As the only evidence in support of the claim 
that the Veteran has current residuals of a tonsillectomy is his 
own conclusory generalized lay statement, neither a VA 
examination, nor service connection for this claimed disability, 
is warranted.

For the foregoing reasons, the preponderance of the evidence is 
against the claim for service connection for residuals of 
tonsillectomy.  The benefit-of-the-doubt doctrine is therefore 
not for application, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.




ORDER

Entitlement to service connection for an acquired psychiatric 
disability other than vascular dementia, to include PTSD and 
stress and anxiety, is denied.

Entitlement to service connection for a right eye disability is 
denied.

Entitlement to service connection for residuals of tonsillectomy 
is denied.


REMAND

The Veteran claims he has a current pulmonary disability that is 
related to both asbestos exposure in service and to his service-
connected malaria.  The Veteran underwent an April 2003 VA 
examination that was provided primarily with regard to his claim 
for an increased rating for malaria that is not on appeal.  The 
April 2003 VA examiner also expressed an opinion as to whether 
his diagnosed chronic obstructive pulmonary disease (COPD) was 
related to his service-connected malaria.  No opinion was 
expressed, however, with regard to whether he has a current 
pulmonary disability that is related to asbestos exposure.

VA has issued a circular on asbestos-related diseases.  DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in the VA 
Adjudication Procedure Manual and Manual Rewrite.  See 
Adjudication Manual, M21-1, part VI, para. 7.21 (October 3, 
1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) 
and Part IV.ii.1.H.29.a (Sept. 29, 2006); see also VAOPGCPREC 4-
00 (April 13, 2000).

The guidelines provide that the latency period varies from 10 to 
45 years between first exposure and development of the disease.  
Also of significance is that an asbestos-related disease can 
develop from brief exposure to asbestos or from being a 
bystander.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesothelioma of the 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual Rewrite states: "During 
World War II (WWII), several million people employed in U.S. 
shipyards and U.S. Navy Veterans were exposed to crystallite 
products as well as amosite and crocidolite since these varieties 
were used extensively in military ship construction."  M21-MR, 
Part IV.ii.2.C.9.g

Based on the above guidelines, a remand of the Veteran's claim 
for a VA examination is warranted, for the following reasons.  
The Veteran's service records reflect that he served in a Navy 
Construction Battalion during World War II.  Thus, based on the 
information in the Manual Rewrite, it is likely that he was 
exposed to asbestos.  As to his current pulmonary disability, 
there are conflicting radiographic report interpretations.  A 
February 2001 VA chest X-ray report indicates no evidence of 
active infiltration.  An October 2002 CT scan of the thorax 
indicates that there was "mild irregular soft tissue density in 
the apex of each lung, which is probably pleural thickening or 
limited lung fibrosis."  The same report later indicates that 
there was "no lung mass, infiltrate, consolidation, or cystic 
change," and there was "no pleural disease."  As correctly 
noted by the Veteran, there was no chest X-ray performed in 
connection with the April 2003 VA examination.  Moreover, the VA 
examiner did not review the claims file.

While, as noted above, there is no requirement of claims file 
review prior to each examination, in the circumstances of this 
case, such review is essential, in order to resolve the above 
quoted apparently inconsistent radiographic report 
interpretations and to opine as to whether the Veteran has a 
pulmonary disease that is related to his in-service asbestos 
exposure.  Consequently, the April 2003 VA pulmonary examination 
is inadequate and a remand is warranted for a new VA pulmonary 
examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

As to the claim for service connection for vascular dementia, as 
noted above, the Veteran was diagnosed during service with 
papillitis and papilledema.  Papilledema is defined as "edema of 
the optic disk (papilla), most commonly due to increased 
intracranial pressure, malignant hypertension, or thrombosis of 
the central retinal vein." "Edema" is defined as "the presence 
of abnormally large amounts of fluid in the intercellular tissue 
spaces of the body, usually referring to demonstrable amounts in 
the subcutaneous tissues." Id. at 589.   Papillitis is defined 
as "inflammation of a papilla" or "a form of optic neuritis 
involving the optic papilla."  Id. at 1359.  While the diagnosis 
was changed after a normal eye examination, the Board notes that 
the diagnosed disability of vascular dementia is defined as 
"dementia with a stepwise deteriorating course (a series of 
small strokes) and a patchy distribution of neurologic deficits 
(affecting some functions and not others) caused by 
cerebrovascular disease."  Dorland's Illustrated Medical 
Dictionary, at 487 (30th ed. 2003).  See also DSM-IV, 290.4x, 
vascular dementia (formerly multi-infarct dementia).  Given the 
similar neurologic basis of papilledema and papillitis on the one 
hand and vascular dementia on the other, the Board finds that the 
evidence indicates that the Veteran's vascular dementia may be 
associated with the symptoms that resulted in the initial 
diagnoses of papilledema and papillitis in service.  
Consequently, a VA examination to obtain an opinion as to the 
possible relationship between the two is warranted.

Accordingly, the claims for entitlement to service connection for 
a pulmonary disability and for entitlement to service connection 
for vascular dementia, are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA pulmonary 
examination as to the etiology of any 
current pulmonary disease.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should first identify each 
current pulmonary disease.  Then, as to 
each such disease, the examiner should 
indicate whether it is as least as likely 
as not (50 percent probability or more) 
that the disease is related to in-service 
asbestos exposure or anything else in 
service.

 A complete rationale should accompany any 
opinion provided.

2.  Schedule the Veteran for a VA 
examination as to the etiology of his 
vascular dementia. All necessary tests 
should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that the Veteran's 
vascular dementia is related to the initial 
in-service diagnoses of papilledema or 
papillitis, or anything else in service.

 A complete rationale should accompany any 
opinion provided.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


